              Case 3:19-cv-05634-MJP Document 43 Filed 12/04/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOSHUA HILLS, et al.,                            CASE NO. C19-5634 MJP

11                                 Plaintiffs,               ORDER DENYING STIPULATED
                                                             MOTION TO CONTINUE
12                  v.

13          MICHAEL J GENTRY, et al.

14                                 Defendants.

15

16          This matter comes before the Court on the Parties’ third Stipulated Motion to Amend the

17   Case Schedule. (Dkt. No. 42.) The Parties ask the Court to postpone discovery and all related

18   deadlines and to move the trial date (which would be the second postponement). The Parties’

19   motion fails to provide good cause for any of the changes requested to the case schedule. The

20   Parties do not provide the Court with specific evidence of how the Covid-19 pandemic has

21   impacted the discovery efforts in this case, the number of depositions or other discovery

22   (including expert discovery) that remains to be conducted, and why the Court should postpone

23

24


     ORDER DENYING STIPULATED MOTION TO CONTINUE - 1
              Case 3:19-cv-05634-MJP Document 43 Filed 12/04/20 Page 2 of 2




 1   both the discovery and other deadlines and the trial by many months. On this record, the Court

 2   DENIES the motion without prejudice.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Dated December 4, 2020.

 5                                                        A
                                                          Marsha J. Pechman
 6
                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING STIPULATED MOTION TO CONTINUE - 2
